DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 12-14, 16-19, and 21-22 are pending and under examination.
Claims 1-11, 15, 20, and 23 have been canceled.

Response to Amendment
In view of the amended claims, new drawing objections have been set froth.
The specification objection set forth in the Non-Final Rejection mailed on 07/19/2022 has been maintained.
New claim objections have been set forth.
Applicants amendments to the claims received on 10/12/2022 have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 11/27/2019, the previous prior art rejection based on Saito has been withdrawn and a new prior art rejection set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air hole in an upper surface of the washing tip” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 13 recites “the washing tip-equipped washing liquid suction nozzle has a gap between the washing tip and an inner wall of the reactor vessel that is smaller than a gap between the nozzle and the inner wall of the reactor vessel”.  However, “the washing tip-equipped washing liquid suction nozzle has a gap between the washing tip and an inner wall of the reactor vessel that is smaller than a gap between the nozzle and the inner wall of the reactor vessel” is not disclosed in applicant’s instant specification.  Applicant’s may amend the specification to include the claimed subject matter or cancel the limitation from the claims. 

Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  

Claim 12 line 21 recites “the nozzle”.  Although the claim previously refers to “a washing tip-equipped washing liquid suction nozzle” in the same clause and “the nozzle” appears to be referring to the washing tip-equipped washing liquid suction nozzle, the examiner requests applicants amend the claim to clearly distinguish “the nozzle” as “the washing tip-equipped washing liquid suction nozzle”.  Accordingly, the examiner is interpreting “the nozzle” to be the washing tip-equipped washing liquid suction nozzle.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 lines 29-30 have been amended to recite “the washing tip of the washing tip-equipped washing liquid suction nozzle has an air hole in an upper surface of the washing tip”.  It is unclear if applicants are intending for the air hole to be channel inside the washing tip that the waste liquid is suctioned through and connects with the washing tip-equipped washing liquid suction nozzle, or if the air hole is some other feature of the washing tip entirely.  If the air hole is intended to be another feature other than the channel that connects the washing tip with the washing tip-equipped washing liquid suction nozzle, would a pore be considered an “air hole” or does the air hole perform a specific function with respect to other structural features of the washing tip and the washing tip-equipped washing liquid suction nozzle?
Claims 13-14, 16-19, and 21-22 are also rejected by their dependency from claim 12.

Claim 13 recites “the nozzle”.  There is insufficient antecedent support for this term in the claims.  Claim 12 previously refers to “a washing liquid supply nozzle”, “a washing liquid suction nozzle”, “a washing tip-equipped washing liquid suction nozzle”, and “a rough suction nozzle”.  It is unclear which of the nozzle’s applicants are referring to as “the nozzle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Kitamura (JP 2015-210206A – hereinafter “Kitamura”) and further in view of translation of JPS5597570U (already of record – hereinafter “750’”).

Regarding claim 12, Kitamura teaches an automatic analysis device (Kitamura; fig. 1, #10, [0013]) comprising: 
a reactor vessel (Kitamura; fig. 2, #51, [0023]); 
a reaction disk configured to hold the reactor vessel (Kitamura; fig. 2, #5, [0023]); 
a sample dispensing mechanism configured to dispense a sample into the reactor vessel (Kitamura; fig. 2, #7, [0023]); 
a reagent dispensing mechanism configured to dispense a reagent into the reactor vessel (Kitamura; fig. 2, #8, [0023]); 
an optical system including a light source configured to emit light into a mixture of the sample and the reagent dispensed into the reactor vessel, and a detector configured to detect the light emitted from the light source (Kitamura; fig. 2, #12, [0026, 0041]); and 
a washing mechanism configured to wash the reactor vessel (Kitamura; figs. 2 & 3, #13, [0044]); and
a computer (Kitamura; fig. 1, #70, [0087], “CPU”),
wherein the computer is programmed to analyze the sample based on the light detected by the detector (Kitamura; The photometry unit 12 performs the measurement operation on the reaction container 51 under the control of the system control unit 70, and outputs the obtained measurement data to the data processing unit 30. The data processing unit 30 having received this measurement data specifies the absorbance of the specific substance from the measurement data, and obtains the concentration of the specific substance in the mixed liquid, [0041]), 
wherein the washing mechanism (Kitamura; fig. 2, #13, [0044]) includes: 
a washing liquid supply nozzle configured to supply a washing liquid to the reactor vessel after the analysis (Kitamura; cleaning units 13A and 13D-13F comprise discharge nozzles 1302 which are connected to supply unit 140 that supplies cleaning solutions including pure water, alkaline detergents and acid detergents to the reaction container 51; figs. 3 & 4, [0050, 0051, 0052, 0062].  Cleaning units 13B and 13C comprise discharge ports 1312 which are connected to supply unit 140 that supplies cleaning solutions including pure water, alkaline detergents and acid detergents to the reaction container 51; figs. 3 & 4, [0050, 0054-0056].  Unit 13A supplies pure water; fig. 6, “STEP 1-4, “W1”, [0108], 13B supplies alkaline detergent; fig. 6, STEP 1-3, “D1”, [0120], 13C supplies acid detergent; fig. 6, STEP 1-3, “D2”, [0132], 13D supplies second cleaning water; fig. 6, STEP 1-5, “W2”, [0142], 13E supplies pure water; fig. 6, STEP 1-5, “W3”, [0157-0159], 13F supplies pure cleaning water; fig. 6, STEP 1-5, “W4”, [0164-165]); 
a washing liquid suction nozzle configured to suction the supplied washing liquid (Kitamura; cleaning units 13A and 13D-13F comprise suction nozzles 1301 connected to tank 134D of the discharge unit 142; figs. 3 & 4, [0053].  Cleaning units 13B and 13C comprise suction nozzles 1311 connected to tank 134D of the discharge unit 142; figs. 3 & 4, [0055].  Cleaning unit 13A suctions waste liquid E, fig. 5, STEP 1-2, “E”, [0105], 13B suctions waste liquid W1, fig. 6, STEP 1-2, “W1”, [0120], 13C suctions waste liquid D2, fig. 6, STEP 1-3, “D2”, [0132], 13D suctions waste liquid W2, fig. 6, STEP 1-4, [0146], 13E suctions waste liquid W1, fig. 6, STEP 1-2, [0152], 13F suctions waste liquid W3, fig. 6, STEP 1-2, [0164]); and 
a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle (Kitamura; drying unit 13H includes a suction unit 133 provided with a drying chip 1332 at the lower end of the nozzle 1331; figs. 3 & 4, [0058]),
a rough suction nozzle that has a shorter length than the washing tip equipped washing liquid suction nozzle (Kitamura discloses a rough suction nozzle; figs. 3 & 4, #13G, [0057].  The rough suction nozzle has a shorter length than the lengths of suction nozzles 1301 and 1311 so that waste liquid W4 is intentionally left in the bottom of the reactor vessel 51 to allow the washing tip 1332 to more efficiently perform the drying operation in the next cycle; [0170]. See also figs. 5 & 6, STEPs 1-1 though 1-5 – specifically reference positions C & D in STEP 1-4 show the rough suction nozzle is shorter than the washing tip equipped washing liquid suction nozzle. Note:  Kitamura refers to “13E” is para. 170.  However, the examiner believes this to be a grammatical mistake and should recite “13G”.  Paragraphs [0167-0173] discuss cycle 7 which is with respect to Position 7 shown in fig. 3 and corresponding to cleaning unit 13F), and
wherein the washing tip of the washing tip-equipped washing liquid suction nozzle has an air hole in an upper surface of the washing tip (Kitamura discloses a plurality of suction holes are provided in a portion of the side surface of the nozzle 1331 where the washing tip 1332 is provided; [0058].  Alternatively, Kitamura also discloses the washing tip is a porous chip; [0174].  The examiner notes that the pores in the chip are air holes),
wherein the computer is programmed to:
control the rough suction nozzle to suction liquid in the reactor vessel such that a portion of the liquid remains in the reactor vessel so a bottom surface of the reactor vessel is not exposed (Kitamura discloses the rough suction nozzle has a shorter length than the lengths of suction nozzles 1301 and 1311 so that waste liquid W4 is intentionally left in the bottom of the reactor vessel 51 to allow the washing tip 1332 to more efficiently perform the drying operation in the next cycle; fig. 6, STEP 1-5, “W4”, [0170]), and
after the rough suction nozzle suctions the liquid in the reactor vessel, control the washing tip-equipped washing liquid suction nozzle provided with the washing tip to suction the portion of the liquid remaining in the reactor vessel (Kitamura; [0174-0180], “Cycle 8”).
Kitamura does not disclose wherein the washing tip includes at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate 4New U.S. Patent ApplicationAtty Docket No.: POL-12541portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is the least among the upper portion, the lower portion, and the intermediate portion.  
However, 570’ teaches the analogous art of a washing mechanism (570’; fig. 4, [0002]) comprising a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle (570’ teaches a washing  nozzle 3 comprising a divergent shape at the tip of the nozzle; fig. 4, [0006]) wherein the washing tip includes at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is the least among the upper portion, the lower portion, and the intermediate portion (570’; fig. 4).

    PNG
    media_image1.png
    601
    927
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Kitamura to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum, as taught by 570’, because 570’ teaches the tip having at least three or more regions having different cross-sectional areas allows strong suctioning of the wash liquid in the corner 12a of the reaction vessel 12 resulting in the corner 12a being washed more thoroughly; 570’, [0007]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Kitamura and 570’ both teach a washing tip-equipped washing liquid suction nozzle provided with a washing tip on the bottom end of the nozzle.
	

Regarding claim 13, modified Kitamura teaches the automatic analysis device according to claim 12 above, wherein the washing tip-equipped washing liquid suction nozzle has a gap between the washing tip and an inner wall of the reactor vessel that is smaller than a gap between the nozzle and the inner wall of the reactor vessel (The modification of the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Kitamura to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum, as taught by 570’, has previously been discussed in claim 12 above.  Kitamura further discloses in fig. 3 the gap between washing tip 1332 and an inner wall of the reactor vessel 51is smaller than the gap between the nozzle 132 and the inner wall of the reactor vessel 51).  

Regarding claim 14, modified Kitamura teaches the automatic analysis device according to claim 12 above, wherein the portion of the liquid remaining in the reactor vessel suctioned by the washing tip-equipped washing liquid suction nozzle is a blank water (Kitamura discloses the waste liquid W4 suctioned by the waste tip-equipped washing liquid suction nozzle 1332 is pure water; [0164]).

Regarding claim 16, modified Kitamura teaches the automatic analysis device according to claim 12 above, wherein the washing mechanism includes: 
a nozzle jig configured to hold the washing liquid supply nozzle, the washing liquid suction nozzle, the washing tip-equipped washing liquid suction nozzle, and the rough suction nozzle (Kitamura; fig. 2, #13 “Z” shaped bracket); and 
a support shaft configured to move the washing liquid supply nozzle, the washing liquid suction nozzle, the washing tip-equipped washing liquid suction nozzle, and the rough suction nozzle upward and downward (Kitamura discloses a cleaning unit drive unit 703 raises and lowers each cleaning unit between a predetermined position and a work position based on an instruction from the control unit 27; fig. 1, [0059]).  

Regarding claim 17, modified Kitamura teaches the automatic analysis device according to claim 12 above, wherein at a suction position of the rough suction nozzle, a tip end of the rough suction nozzle is above the bottom surface of the reactor vessel (Kitamura discloses the rough suction nozzle 13G is moved to a predetermined position slighter higher than the position near the bottom of the reactor vessel which is the lowest point; fig. 5, “STEP 1-2, P7, [0170].  Note:  Kitamura refers to “13E” is para. 170.  However, the examiner believes this to be a grammatical mistake and should recite “13G”.  Paragraphs [0167-0173] discuss cycle 7 which is with respect to Position 7 shown in fig. 3 and corresponding to cleaning unit 13F).

Regarding claim 18, modified Kitamura teaches the automatic analysis device according to claim 12 above, wherein the computer is programmed to control the suction by the rough suction nozzle to stop after a certain time such that the bottom surface of the reactor vessel is not exposed (Kitamura; [0061, 0170]).

Regarding claim 19, modified Kitamura teaches the automatic analysis device according to claim 12 above, where the portion of the liquid that remains in the reactor vessel after suction by the rough suction nozzle is an amount such that a liquid surface of the portion of the liquid that remains is not above the washing tip upper surface when the washing tip-equipped washing liquid suction nozzle is lowered in a suction position (Kitamura; fig. 6, STEP 1-5, the height of W4 remaining in the reactor vessel 51 is not greater than a height of the washing tip-equipped washing liquid suction nozzle 1332.  Kitamura specifically discloses the waste liquid W4 is suctioned to a height “slightly higher than the position near the bottom which is the lowest point”; [0170]).

Regarding claim 21, modified Kitamura teaches the automatic analysis device according to claim 12 above, comprising each of the upper portion, the lower portion, and the intermediate portion of the washing tip (The modification of the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Kitamura to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum, as taught by 570’, has previously been discussed in claim 12 above.).  
Modified Kitamura does not teach wherein each of the upper portion, the lower portion, and the intermediate portion of the washing tip is configured as a rectangular parallelepiped.
However, modified Kitamura does teach each of the upper portion, the lower portion, and the intermediate portion of the washing tip is configured as a tapered cylindrical shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of each of the upper portion, the lower portion, and the intermediate portion of the washing tip of modified Kitamura to be configured as a rectangular parallelepiped, because each of the upper portion, the lower portion, and the intermediate portion of the washing tip configured as a rectangular parallelepiped is merely a change in shape which would allow the washing tip to accommodate reactor vessels having a rectangular shape.  The modification resulting in each of the upper portion, the lower portion, and the intermediate portion of the washing tip of modified Kitamura to be configured as a rectangular parallelepiped.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in shape.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of 750’, and further in view of Balasubramanian et al. (US 2005/0106718 – hereinafter “Balasubramanian”).

Regarding claim 22, modified Kitamura teaches the automatic analysis device according to claim 21 above, wherein the rectangular parallelepiped structure on the upper portion has the cross-sectional area, and the rectangular parallelepiped on the lower portion has a cross-sectional area (The modification of the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Kitamura to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is the least among the upper portion, the lower portion, and the intermediate portion, as taught by 750’, has previously been discussed in claim 12 above, and the modification of the shape of each of the upper portion, the lower portion, and the intermediate portion of the washing tip of modified Kitamura to be configured as a rectangular parallelepiped has previously been discussed in claim 21 above).  
Modified Kitamura does not teach the washing tip upper portion has the maximum cross-sectional area and the lower portion has a smaller cross-sectional area than the upper portion.
However, Balasubramanian teaches the analogous art of a nozzle tip (Balasubramanian; fig. 6, #2, [0012]) comprising an upper portion, a lower portion, and an intermediate portion (Balasubramanian; fig. 6 – Note: the examiner is interpreting the upper portion as the part of the tip above hinge 12, the lower portion as the part of the tip below hinge 12, and the intermediate portion as hinge 12; [0019]), wherein the tip upper portion has the maximum cross-sectional area and the lower portion has a smaller cross-sectional area than the upper portion (Balasubramanian teaches the tip tapers from a larger diameter to a smaller diameter at the forward opening 6 of the tip; [0012].  Accordingly, the upper portion having a maximum cross-sectional diameter than the lower portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the washing tip upper portion and the washing tip lower portion of modified Kitamura to be configured such that the washing tip upper portion has the maximum cross-sectional area and the lower portion has a smaller cross-sectional area than the upper portion, as taught by Balasubramanian, because Balasubramanian teaches the upper portion having the maximum diameter is configured to allow the tip to be mounted to a nozzle so that fluid  is allowed to pass through the tip at the opening 6; fig. 3, [0015]).
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kitamura and Balasubramanian both teach a nozzle comprising a tip, wherein the tip comprises an upper portion, a lower portion, and an intermediate portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798